Citation Nr: 0632298	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  96-32 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a left 
knee meniscectomy (left knee disability).

3.  Entitlement to service connection for osteoarthritis of 
the lumbar spine (low back disability), to include as 
secondary to left knee disability.

4.  Entitlement to service connection for avascular necrosis 
of the left hip (left hip disability), to include as 
secondary to left knee disability.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1965.  He has also had periods of service in the United 
States Air Force Reserves and in the Rhode Island National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the veteran's claims of 
entitlement to service connection for hypertension, the post-
operative residuals of a left knee meniscectomy, 
osteoarthritis of the lumbar spine, and avascular necrosis of 
the left hip.  The veteran timely appealed these 
determinations to the Board.

The Board remanded the case to the RO in April 1999 for 
further development and adjudication; and in November 2004 to 
afford the veteran a requested hearing, which was then held 
in May 2005 before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Hypertension is not shown to be of service origin.




2.  Residuals of a left knee meniscectomy are not shown to be 
of service origin.

3.  Osteoarthritis of the lumbar spine is not shown to be of 
service origin.

4.  Avascular necrosis of the left hip is not shown to be of 
service origin.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

2.  Residuals of a left knee meniscectomy was not incurred in 
or aggravated by active service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  Osteoarthritis of the lumbar spine was not incurred in or 
aggravated by active service, or proximately due to a service 
connected disability; nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

4.  Avascular necrosis of the left hip was not incurred in or 
aggravated by active service, or proximately due to a service 
connected disability; nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2002, July 2003, and September 2005.  In those letters, the 
RO informed the veteran of the types of evidence needed in 
order to substantiate his claims of entitlement to service 
connection for the claimed disabilities subject to this 
decision.  VA has also informed the veteran of the types of 
evidence necessary to establish such claims, the division of 
responsibility between the veteran and VA for obtaining the 
required evidence; and VA requested that the veteran provide 
any information or evidence in his possession that pertained 
to such a claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decisions in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  The notice letters were issued after the initial 
unfavorable decision.  Thereafter, however, he was afforded 
an opportunity to respond, and the RO subsequently reviewed 
the claims again and issued a statement of the case and 
supplemental statement of the case.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves service connection, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that a disability rating and an 
effective date will assigned if a disability, to include on 
an extraschedular basis, is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Although such notice was not provided, the Board finds no 
prejudice to the veteran with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, the Board below denies entitlement to service 
connection for the claimed disorders.  Therefore, notice as 
to the appropriate rating and effective date is moot as to 
these claims.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, and post-service VA and private medical 
records, including reports of VA examinations.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.
 
II.  Factual Background

Review of the service medical records show that during a 
March 1959 examination, blood pressure was measured as 130/80 
(systolic/diastolic) sitting, and 126/70 recumbent, and 
134/80 standing.  During an April 1960 examination, blood 
pressure was measured as 120/80 while sitting.  

A clinical record dated in early May 1961 shows that the 
veteran was admitted at the USAF Hospital at McConnell Air 
Force Base for complaints of an upper respiratory infection.  
At that time he commented that during several annual physical 
examinations his blood pressure had been elevated to a mild 
degree.  On admission blood pressure was found to be 210/100.  
His cold symptoms improved over two days, however, his blood 
pressure continued to be in the range of 210/100.  The 
veteran was started on medication and his blood pressure then 
dropped to 160/90 the next day, and to 140/90 on the day 
after that.  Two days later all medication was discontinued, 
and blood pressured remained at the level of 140/90 up to the 
time of the report at discharge from the hospital.  The 
report concludes with a diagnosis of hypertension, benign, 
essential.

The veteran was then transferred to the USAF Hospital, at 
Lackland Air Force Base on the last day of May 1961 for 
evaluation of possible high blood pressure.  The clinical 
record of that hospitalization includes a history that the 
veteran was first found to have slightly elevated systolic 
blood pressure in 1958.  At that time it was 145/70 to 75.  
The treatment provider noted that physical examinations had 
always been negative; and that in May 1961 it was 210/110, 
and on May 26, 1961, all medications were discontinued and 
his blood pressure remained at a relatively low level of 
140/90.  The treatment provider summarized the past history 
as being essentially negative.

On physical examination, the blood pressure on admission was 
160/90.  During the course of the hospitalization, the blood 
pressure consistently ranged between 120 to 130 (systolic) 
and between 70 to 80 (diastolic).  The treatment provider 
noted that at no time did the veteran demonstrate evidence of 
hypertension; and he had not received any medications while 
there and had been without symptoms.  The treatment provider 
opined that the veteran had not been hypertensive while under 
observation, and that in view of the labile nature of the 
veteran's hypertensive process in the past, it was felt that 
the veteran had in effect, benign vascular hyperreactivity.

During an April 1962 examination, the veteran reported having 
no problems with high or low blood pressure.  On examination, 
the veteran's blood pressure was 136/88 sitting, 134/86 
recumbent, and 138/88 standing.  On examination, evaluation 
was normal for the lower extremities, heart, vascular system, 
spine and other musculoskeletal system.

An April 1962 narrative summary noted that blood pressure was 
136/86; and was within normal limits.

During a November 1964 examination the examiner noted that 
the veteran was treated in 1963 for contusions of the soft 
tissue of both knees, with no complications and no sequela.  
On examination, the veteran's blood pressure was 120/74 
sitting, 144/70 recumbent, and 122/80 standing.  On 
examination, evaluation was normal for the lower extremities, 
heart, vascular system, spine and other musculoskeletal 
system.

At the time of his June 1965 discharge examination, the 
veteran reported complaints of having high or low blood 
pressure.  He reported no complaints regarding his left knee, 
left hip or low back.  On examination, the veteran's blood 
pressure was 116/74 sitting; and evaluation was normal for 
the lower extremities, heart, vascular system, spine and 
other musculoskeletal system.

At the time of a May 1966 military medical examination, the 
veteran denied any medical or surgical history other than for 
conditions unrelated to his left knee, left hip, lumbar 
spine, and blood pressure.  On examination, the veteran's 
blood pressure was 120/74 sitting, 144/70 recumbent, and 
122/80 standing.  Evaluation was normal for the lower 
extremities, heart, vascular system, spine and other 
musculoskeletal system.
 
The report of a June 1977 military examination at the U.S. 
Air Force Clinic at Hanscom Air Force Base, noted a history 
of bilateral meniscectomy of the left knee in 1971 in 
treatment of a trick or locked knee due to an auto accident; 
and that in 1961 elevated blood pressure was first noticed.  
The veteran reported that he had had problems with high or 
low blood pressure; trick or locked knee; and bone, joint or 
other deformity.

On examination, the evaluation was that the veteran had 
meniscectomy scars of the left knee measuring four cm. 
(medial) and seven cm. (lateral), and peripatellar soft 
tissue thickening.  Evaluation was normal for heart, vascular 
system, and spine and other musculoskeletal system.  The 
examiner noted that diastolic pressure was slightly elevated 
on first reading.  The report shows that blood pressure was 
138/88 sitting.

VA and private medical records are dated from 1978 through 
January 2006.  Private clinical records in the 1980s show 
that the veteran was part of a high blood pressure program in 
May 1983.  At that time there is an impression of high blood 
pressure.  Subsequently, treatment records include 
impressions of high blood pressure beginning in 1985.  

VA medical records show that the veteran was seen in October 
1991 for complaints of increased left hip pain in the last 
year.  A progress note that month noted complaints of left 
hip pain for two years; and noted that left hip film showed 
minimal degenerative arthritis of the left hip.

An early November 1991 VA treatment record shows that the 
veteran was seen for complaints of low back pain since a 
motor vehicle accident in October 1991.  He reported 
complaints of persistent low back pain; and of back pain at 
the mid-low back starting approximately two days after the 
accident.  The report concludes with an assessment of low 
back strain.  A treatment record later that month shows that 
the veteran was seen for left leg and hip/thigh pain since 
the previous day.  The veteran reported that he fell the 
previous week but was not treated then.  He reported that he 
was unable to bear weight on the left leg.  X-rays of the 
left hip was negative for fracture.  The report contains a 
diagnosis of left hip pain, strain.  

A consultation report dated in December 1991 shows a 
provisional diagnosis of degenerative arthritis of the left 
hip.  An imaging report in January 1992 contains an 
impression that findings were consistent with osteoarthritic 
changes including involving the fifth lumbar vertebra; and 
moderate arthritic and/or degenerative changes involving the 
acetabula, particularly the left acetabulum.  The examiner 
opined that the combination of the findings in the fifth 
lumbar vertebra plus the finding in the left acetabulum may 
both be contributing to the veteran's left hip discomfort.

A March 1992 VA general examination report notes a history of 
left knee surgery; and of degeneration of the left hip.  That 
examination report shows that the veteran only made 
complaints regarding his left hip.  Blood pressure was 
120/80.  The report contains a diagnosis of left hip pain-
degenerative hip disease.  The report does not contain any 
findings or diagnosis referable to the left knee, lumbar 
spine, or hypertension.  

VA treatment records in June 1995 contain a notation of 
status post meniscal tear left knee.  At that time, the 
veteran indicated that the knee was not having problems 
lately.   

VA treatment records in August 1996 show that the veteran 
underwent total left hip arthroplasty in treatment of 
avascular necrosis of the left hip.  The report of that 
treatment shows that the veteran presented with a complaint 
of a five-year history of left hip pain.  The veteran 
reported a remote history of injury to the left hip with a 
history of tripping down a few stairs in 1991.

During a hearing at the RO in October 1996, the veteran 
testified that his left knee started to give out and be 
unstable in the fall of 1969.

During a May 2005 Video-Conference hearing before the 
undersigned, the veteran testified essentially to the 
following.  He had elevated blood pressure readings in 
service, which was related to a post-service diagnosis of 
hypertension.  He injured his left knee in service, which 
resulted in the post service surgery.  The left knee injury 
was the trauma that caused decomposition of the femoral head 
of the left hip, and the avascular necrosis resulted in the 
left hip replacement.  Finally, complications of the left hip 
surgery precluded full physical therapy regarding the left 
hip, and this caused an adverse effect resulting in the 
arthritis in the back. 

During an October 2005 VA examination for joints, the veteran 
reported a history of falling off a ladder (apparently during 
service), falling about 10 to 12 feet onto asphalt landing on 
both knees.  He reported that he was transported to a Naval 
hospital where he was not given a diagnosis but was told he 
would never walk again.  He denied having any surgeries, 
injections, or physical therapy at that time.  

The veteran reported complaints of constant pain in his left 
knee, ranging from dull to sharp, with no radiation; and 
weakness so he cannot stand.  He also reported complaints of 
intermittent dull ache in his left hip, without weakness, 
decreased range of motion, instability or edema.  He also 
reported complaints of constant dull to sharp pain and other 
symptoms in the lower spine.  

After X-ray and physical examination the report contains 
diagnoses of osteoporosis and degenerative joint disease of 
lumbosacral spine; status post left hip arthroplasty 
secondary to avascular necrosis; and degenerative joint 
disease of the left knee and remote status post bilateral 
meniscectomy of left knee.

The examiner concluded with the following discussion and 
opinions.  There was 16-year span after the veteran's 
military service before the onset of left hip pain, which 
began in 1981.  The onset of the lower back pain began 
approximately in 1991, which was 26 years after service.  
There was a note indicating the veteran was diagnosed with 
contusions, soft tissue of both knees in 1963, without 
complications or sequelae.  In 1965 and 1966, the veteran 
reported his health status was good.  In 1971, the veteran 
had a bilateral meniscectomy of the his left knee secondary 
to trick or locked knee due to a motor vehicle accident in 
1971 as documented on a physical examination.    

Based on the foregoing, the examiner concluded with an 
opinion that the left knee condition was less likely than not 
related to his military service and more likely than not 
related to the motor vehicle accident that occurred in 1971.  
The examiner also opined that the left hip and lower back 
pain were not related to the left knee condition.  In an 
addendum, a reviewing medical doctor concurred with the 
examination report's findings and conclusion.
  
During an October 2005 VA examination for hypertension, the 
veteran reported that he was diagnosed with hypertension in 
1985; and that he did have a transient hypertensive episode 
in 1961 in service.  The examiner reviewed the claims file 
history of the veteran's hypertension and examined the 
veteran for his present condition.  On examination, the blood 
pressure reading was initially 112/43, on second reading it 
was 120/60, and the third blood pressure reading was 118/64.  
After examination, the report contains a diagnosis of 
hypertension diagnosed mid-1980s, controlled on medication.  

The examiner concluded with an opinion that the veteran's 
current hypertension, which was diagnosed in 1985, was not 
likely related to his service time.  In making that opinion, 
the examiner noted that although the veteran had an episode 
of transient hypertension in May 1961, his blood pressure 
normalized and remained within normal limits; and had no 
further episodes of hypertension, transient or otherwise.  
The examiner concluded with the opinion that it is unlikely 
that the veteran's hypertension diagnosis more than 20 years 
after his episode in 1961 was related to this previous event.  
In an addendum, a reviewing medical doctor concurred with the 
examination report's findings and conclusion.

II.  Analysis

As reflected in his October 1995 application for benefits, 
the veteran claims that he has a left knee disability due to 
an injury in 1963 during service; and hypertension, first 
diagnosed in spring of 1961.  He also claims that he has (1) 
osteoarthritis of the lumbar spine, and (2) degenerative 
arthritis of the left hip with avascular necrosis,  both of 
which he claims were due to his left knee disorder.  

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis and 
cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board initially notes that the claims files include 
sufficient medical evidence showing diagnoses of 
hypertension, and disabilities of the left knee, lumbar 
spine, and left hip.  Because the record contains competent 
medical evidence of these current disorders, and no evidence 
to the contrary, the Board concedes the presence of such 
disabilities.  Therefore, with respect to each claimed 
disability, the question is whether a claimed disability was 
incurred in or aggravated by active military service; or, in 
the case of arthritis or hypertension, became manifest to a 
compensable degree within one year of separation from active 
duty; or is shown to be proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006).

A.  Hypertension

In summary, the only indication of any problem with 
hypertension in service is evidence of a relatively short 
period of time in May 1961 when the veteran had elevated 
blood pressure coinciding with a cold.  At that time, after 
starting of medication, the blood pressure then dropped to 
140/90 and remained there after medication was discontinued.  
Although the diagnosis at that time was hypertension, benign, 
essential, when transferred and evaluated for possible high 
blood pressure, the treatment provider concluded that the 
veteran had not been hypertensive under observation.  

Reports of subsequent examinations during service in 1962, 
1964 and at the June 1965 discharge examination, show that 
evaluation of the heart and vascular system was normal, with 
no diagnosis of hypertension.  During these examinations, 
systolic blood pressure ranged from 116 to 138, and diastolic 
blood pressure ranged from 70 to 88.  Further, reports of 
military medical examinations after service in May 1966 and 
June 1977 show that on examination, the evaluation of the 
heart and vascular system was normal; and systolic blood 
pressure ranged from 120 to 144 , and diastolic blood 
pressure ranged from 74 to 88.  

The first evidence showing an impression of high blood 
pressure and indicating treatment for the condition is in the 
early 1980s.  This extended period after service ended in 
1965 without treatment weighs against the claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

None of the medical evidence suggests a link between any 
current hypertension, and any incident of service, including 
the relatively short period of high blood pressure readings.  
Further there are no opinions or other competent evidence to 
relate the claimed disorder to service.  Most recently, at 
the October 2005 VA examination, the examiner opined that the 
veteran's hypertension was not likely related to his service 
time.  This was based on the findings that the veteran had an 
episode of transient hypertension in May 1961,which 
normalized and remained within normal limits without further 
episodes of hypertension.  Therefore, there is no medical 
evidence establishing that a relationship is possible between 
the claimed disorder and service.  Finally, there is no 
evidence of hypertension dated within one year of separation 
from active duty service, such that service connection is 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim that he has hypertension which is related to service.  


B.  Residuals of a Left Knee Meniscectomy (Left Knee 
Disability).

In summary, the only indication of any problem with the left 
knee in service is a notation in a November 1964 examination 
report, that the veteran was treated in 1963 for contusions 
of the soft tissue of both knees.  The examiner noted, 
however, that this had resulted in no complications and no 
sequela.  Subsequently during service there is no evidence of 
any complaints, treatment or findings referable to a problem 
with the left knee.  Further, at the time of the June 1965 
discharge examination, and at a later May 1966 military 
medical examination, the veteran reported no complaints 
referable to his left knee; and pertinent evaluation was 
normal during both examinations.

The first evidence of a left knee condition is shown in the 
report of a June 1977 examination, at which time the veteran 
reported a history of bilateral meniscectomy of the left knee 
in 1971 in treatment of a trick or locked knee due to an auto 
accident.  

There is no evidence after service that the veteran sought 
treatment for any right knee condition prior to 1971, several 
years after service ended in 1965. This extended period 
without treatment weighs against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

None of the medical evidence suggests a link between any 
current left knee condition, diagnosed as degenerative joint 
disease left knee and remote status post bilateral 
meniscectomy of left knee, and any incident of service.  
Further there are no opinions or other competent evidence to 
relate the claimed disorder to service. Most recently, at the 
October 2005 VA examination, the examiner opined that the 
veteran's left knee condition was less likely than not 
related to his military service, and more likely than not 
related to the motor vehicle accident in 1971.  Therefore, 
there is no medical evidence establishing that a relationship 
is possible between the claimed disorder and service.  
Finally, there is no evidence of arthritis of the left knee 
dated within one year of separation from active duty service, 
such that service connection is warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309. (2005).

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim that he has residuals of a left knee meniscectomy which 
is related to service.  

C.  Low Back Disability and Left Hip Disability Claimed as 
Secondary to a Left Knee Disability

The Board notes initially, that the veteran has consistently 
claimed that he has a low back disorder and left hip disorder 
that are secondary, or proximately due to his left knee 
disorder.  He stated this claim in his application for 
benefits, and has recently reiterated the claim at his recent 
hearing in May 2005.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for a "[d]isability which is proximately due to or the result 
of a service-connected disease or injury." 38 C.F.R. § 
3.310(a); Harder v Brown, 5 Vet. App. 183, 187-89 (1993). 
Furthermore, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

As confirmed in the determination above, however, the 
veteran's left knee disorder has not been granted service 
connection status.  Therefore, because service connection for 
a left knee disorder has not been granted, service connection 
may not be granted for the claimed low back or left hip 
disorders as due to a left knee disorder.

The Board has also considered whether entitlement to service 
connection for a low back or left hip disorder is warranted 
otherwise.  In summary, the veteran's service records show no 
clinical evidence indicating a low back disorder, and at the 
time of the June 1965 discharge examination, evaluation of 
the lower extremities, spine and other musculoskeletal system 
revealed no abnormality.

Moreover, as reflected in the evidence described above, the 
first evidence of any left hip or low back condition is not 
until many years after service ended.  The October 2005 VA 
examiner noted an onset of left hip pain in 1981; and 
progress notes in October 1991 indicated complaints of left 
hip pain began two years before.  November 1991 VA treatment 
records link recent complaints of low back pain to a motor 
vehicle accident in October 1991.  This extended period after 
service without treatment weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

None of the medical evidence suggests a link between any 
incident of service, and any current low back or left hip 
condition.  Nor are there any opinions or other competent 
evidence to relate the claimed low back or left hip disorders 
to an incident of low back or left hip injury in service.

The Board notes that the examiner at the October 2005 VA 
examination opined that  the low back and left hip conditions 
were not related to the left knee condition.  In making that 
opinion, the examiner noted the long time-span between 
service and the onset of left hip pain and low back pain.

Thus, there are no opinions or other competent evidence to 
relate the claimed low back or left hip disorders to a 
service-connected disability, either as proximately due to a 
service-connected disability, or as aggravation of a non-
service-connected disability caused by a service-connected 
disability.  As discussed above, although the veteran has 
generally claimed that his claimed back disorder and left hip 
disorder were due to his left knee disorder, the latter has 
not been granted service connection status and cannot act as 
a premise for entitlement to service connection for the 
claimed low back or left hip disorder.

Moreover, even assuming arguendo, that service connection was 
in effect for a left knee disorder, during the most recent VA 
examination, the examiner opined that the veteran's low back 
and left hip conditions were not related to his left knee 
condition.

Therefore, in sum, there is no medical evidence establishing 
that a relationship is possible between service and the 
claimed low back or left hip disorders.  Finally, there is no 
evidence of arthritis of the lumbar spine or left hip dated 
within one year of separation from active duty service, such 
that service connection is warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309. (2006).

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim that he has a low back disorder and left hip disorder 
which are related to service to include as secondary to a 
left knee disability.  

E.  Summary

As the preponderance of the evidence is against each of the 
claims for service connection, the benefit-of- the-doubt rule 
does not apply, and all of the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran believes that he has hypertension, 
residuals of a left knee meniscectomy, osteoarthritis of the 
lumbar spine, and avascular necrosis of the left hip that are 
related to his military service-and in the latter two 
cases-to include as due to service connected disability, he 
is not shown to be other than a lay person.  As such, he has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).








ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of a left 
knee meniscectomy is denied.

Entitlement to service connection for osteoarthritis of the 
lumbar spine is denied.

Entitlement to service connection for avascular necrosis of 
the left hip is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


